DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed March 08, 2021 is acknowledged. Claims 1 and 15-17 have been amended. Non-elected Invention and/or Species, Claims 4-11 and 17-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of the elected Group I, Species 1, claims 1-3 and 12-16 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 07, 2020 was filed after the mailing date of the RCE on October 26, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by YOSHIDA (JP Pub. No. 2000-208760) or, in the alternative, under 35 U.S.C. 103 as obvious over YOSHIDA ‘760 in view of KOUJI et al (JP. Pub. No. 2009-170746) both of record.

a substrate (1); 
a first contact layer (8) on the substrate (1);
a buffer layer (2) provided between the first contact layer (8) and the substrate (1); 
a channel layer (5) on the first contact layer (8); 
a barrier layer (7) on the channel layer (5); 
a gate electrode (G) formed around a perimeter of the barrier layer (7) in a planar view; 
wherein a bottom surface of the gate electrode (G) is provided in a plane above a top surface of the first contact layer (8);
a second contact layer (9) on the channel layer (5),
wherein a top surface of the gate electrode (G) is provided in a plane above the top surface of the second contact layer (9);
a first electrode (D) on the first contact layer (8); and 
a second electrode (S) on the second contact layer (9),
wherein the barrier layer (7) is formed of Al1-x-yGaxInyN (0 ≤ x < 1, 0 ≤ y < 1, excluding x=y=0). (See FIGs. 3-4).

Although YOSHIDA does not show a planar view of the semiconductor device, However, since the gate electrode G of YOSHIDA is formed around the perimeter of the on barrier layer 7, the limitation “a gate electrode formed around a perimeter of the barrier layer in a planar view” is met. As shown in FIG. 4, the top surface of gate electrode (G) is provided in a plane above the top surface of the second contact layer (9). 


Since the barrier layer (7) of YOSHIDA comprises AlGaN ([¶ [0009]), the limitation “the barrier layer is formed of Al1-x-yGaxInyN (0 ≤ x < 1, 0 ≤ y < 1, excluding x=y=0” is met.

 Alternatively, YOSHIDA is shown to teach all the features of the claim with the exception of explicitly disclosing the planar view of the semiconductor device. 
However, KOUJI teaches a semiconductor device including: 
a gate electrode (150) formed around a perimeter of the barrier layer (140) in a planar view, 
wherein a top surface of the gate electrode (150) is provided in a plane above the top surface of the second contact layer (260). (See FIG. 15).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate electrode of YOSHIDA surround the perimeter of the barrier layer as taught by KOUJI to provide the gate electrode on the channel without departing from the scope of either YOSHIDA or KOUJI.  
Note that, the protrusion 181, FIG. 15, is opposite to the recess, FIG. 14b, thus, the gate electrode, on the planar view FIG. 14a, is formed outside of the barrier layer, thus surround the barrier layer on planar view. 
The barrier layer (140) of KOUJI also comprises AlGaN ([¶ [0011]), the limitation “the barrier layer is formed of Al1-x-yGaxInyN (0 ≤ x < 1, 0 ≤ y < 1, excluding x=y=0” is met.
     

With respect to claim 3, in view of KOUJI, the first electrode (170) is disposed around at least three sides of the channel layer (181) in planar view. (See FIG. 14).   
With respect to claim 12, the gate electrode (G) and the second electrode (S) of YOSHIDA are between first (left) and second (right) portions of the first electrode (D).  
With respect to claim 13, the at least one side surface of the barrier layer (7) of YOSHIDA includes a first side surface (left) and a second side surface (right), and wherein the gate electrode (G) includes a first portion (left) on the first side surface (left) and a second portion (right) on the second side surface (right).  
With respect to claim 14, the second electrode (S) of YOSHIDA is between the first (left) and second (right) portions of the gate electrode (G).  

With respect to claim 16, YOSHIDA teaches an electronic apparatus as claimed, including: a semiconductor device, wherein the semiconductor device includes: 
a substrate (1); 
a first contact layer (8) on the substrate (1); 
a channel region (5) on the first contact layer (8); 
a barrier layer (7) on the channel region (5); 
a gate electrode (G) formed around a perimeter of the barrier layer (7) in a planar view; 
wherein a bottom surface of the gate electrode (G) is provided in a plane above a top surface of the first contact layer (8);
a second contact layer (9) on the channel layer (5),

a first electrode (D) on the first contact layer (8); and 
a second electrode (S) on the second contact layer (5),
wherein the barrier layer (7) is formed of Al1-x-yGaxInyN (0 ≤ x < 1, 0 ≤ y < 1, excluding x=y=0). (See FIGs. 3-4). 
Although YOSHIDA does not show a planar view of the semiconductor device, However, since the gate electrode G of YOSHIDA is formed around the perimeter of the on barrier layer 7, the limitation “a gate electrode formed around a perimeter of the barrier layer in a planar view” is met. As shown in FIG. 4, the top surface of gate electrode (G) is provided in a plane above the top surface of the second contact layer (9).
Therefore, claim 16 is anticipated by YOSHIDA.  
Since the barrier layer (7) of YOSHIDA comprises AlGaN ([¶ [0009]), the limitation “the barrier layer is formed of Al1-x-yGaxInyN (0 ≤ x < 1, 0 ≤ y < 1, excluding x=y=0” is met.

 Alternatively, YOSHIDA is shown to teach all the features of the claim with the exception of explicitly disclosing the planar view of the semiconductor device. 
However, KOUJI teaches a semiconductor device including: 
a gate electrode (150) formed around a perimeter of the barrier layer (140) in a planar view,
wherein a top surface of the gate electrode (150) is provided in a plane above the top surface of the second contact layer (260). (See FIG. 15).


Note that, the protrusion 181, FIG. 15, is opposite to the recess, FIG. 14b, thus, the gate electrode, on the planar view FIG. 14a, is formed outside of the barrier layer, thus surround the barrier layer on planar view. 
The barrier layer (140) of KOUJI also comprises AlGaN ([¶ [0011]), the limitation “the barrier layer is formed of Al1-x-yGaxInyN (0 ≤ x < 1, 0 ≤ y < 1, excluding x=y=0” is met.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA ‘760 in view of IWAMMATSU et al. (US Patent No. 5,656,842) of record.
YOSHIDA teaches an electronic part substantially as claimed including: 
a semiconductor device, wherein the semiconductor device includes: 
a substrate (1); 
a first contact layer (8) on the substrate (1); 
a channel layer (5) on the first contact layer (8); 
a barrier layer (7) on at least one side surface of the channel layer (5); 
a gate electrode (G) formed around all a perimeter of the barrier layer (7) in a planar view; 
wherein a bottom surface of the gate electrode (G) is provided in a plane above a top surface of the first contact layer (8);
a second contact layer (9) on the channel layer (5),

a first electrode (D) on the first contact layer (8); and 
a second electrode (S) on the second contact layer (9),
wherein the barrier layer (7) is formed of Al1-x-yGaxInyN (0 ≤ x < 1, 0 ≤ y < 1, excluding x=y=0). (See FIGs. 1, 3). 

Although YOSHIDA does not show a planar view of the semiconductor device, However, since the gate electrode G of YOSHIDA is formed around all the perimeter of the barrier layer 7, the limitation “a gate electrode formed around all a perimeter of the barrier layer in a planar view” is met. As shown in FIG. 4, the top surface of gate electrode (G) is provided in a plane above the top surface of the second contact layer (9).

Thus, YOSHIDA is shown to teach all the features of the claim with the exception of explicitly disclosing the planar view of the semiconductor device and an insulating layer provided to cover the barrier layer and the gate electrode.  
However, IWAMMATSU teaches a semiconductor device including:
a substrate (1); 
a channel layer (10);  
a barrier layer (5) on the channel layer (10); 
a gate electrode (4) formed around all a perimeter of the barrier layer (5) in a planar view; and

 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to semiconductor device YOSHIDA having the gate electrode formed around all a perimeter of the barrier layer in a planar view; and the insulating layer covering the barrier layer and the gate electrode as taught by IWAMMATSU so that contact structures can be provided.  
Since the barrier layer (7) of YOSHIDA comprises AlGaN ([¶ [0009]), the limitation “the barrier layer is formed of Al1-x-yGaxInyN (0 ≤ x < 1, 0 ≤ y < 1, excluding x=y=0” is met.

Response to Arguments
Applicant's arguments filed March 08, 2021 have been fully considered but they are not persuasive.
Applicant argues: 
As stated above, Yoshida's insulating film 7 includes an SiO2 film, a SiN film, an AIN film, or an AlGaN film. Nowhere does Yoshida disclose Indium (In) for insulating film 7. 9 U.S. Application Serial No. 16/069,841 Attorney Docket No. 6810-835Amendment and ResponseTherefore, there is nothing in Yoshida that discloses, teaches or suggest the barrier layer is formed of Al1-x-yGaxInyN (0≤x<1, 0≤y<1, excluding x=y=0) as claimed. Thus, this feature is a further distinction over Yoshida. 

Regarding the limitation “the barrier layer is formed of Al1-x-yGaxInyN (0 ≤ x < 1, 0 ≤ y < 1, excluding x=y=0)”, the only exclusion of the claimed barrier material is: excluding x=y=0 (both x=0 and y=0). 
Applicant recognizes that the barrier layer (7) of YOSHIDA comprises AlGaN.  
y is removed or Al1-xGaxInyN (0 ≤ x < 1, y=0). The claimed formula is reduced to AlGaN. Thus, In is not required in the barrier layer 7 of YOSHIDA. 
Therefore, the barrier 7 of YOSHIDA being AlGaN meets the claimed limitation.
The claimed limitation is met.
Applicant does not separately argue the combination of the references.
Therefore, the rejection of all claims are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829